UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4135



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


WILLIAM ALLEN HESTER, JR.,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-cr-00061-BO)


Submitted:   September 20, 2006            Decided:   October 16, 2006


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Devon L. Donahue,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Anne M. Hayes,
Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                 William Allen Hester, Jr., pled guilty, without a plea

agreement, to one count of felon in possession of a firearm and one

count of possession of an unregistered machine gun, in violation of

18 U.S.C. §§ 922(g)(1), 924; 26 U.S.C. §§ 5841, 5861(d), 5871

(2000).          The   district       court    determined     Hester     satisfied   the

requirements for enhancement under the Armed Career Criminal Act

(“ACCA”) and sentenced Hester to a total term of imprisonment of

180 months.         We affirm.

                 On appeal, Hester contends the evidence was insufficient

to establish that his prior convictions were violent felonies under

the ACCA.          As Hester raises this issue for the first time on

appeal, review is for plain error.                  See United States v. White, 405

F.3d 208, 215 (4th Cir.), cert. denied, 126 S. Ct. 668 (2005).                        To

establish plain error, Hester must show that an error occurred,

that       the   error    was    plain,       and   that   the   error   affected    his

substantial rights.             Id.

                 Hester   argues      the     district     court’s   reliance   on   the

presentence report was erroneous as the report neither detailed the

documents used in its creation nor specified the state statute at

issue.       However, we have previously determined that a district

court is entitled to rely on a presentence report that “bears the

earmarks of derivation from Shepard*-approved sources.”                         United



       *
        Shepard v. United States, 544 U.S. 13 (2005).

                                              - 2 -
States v. Thompson, 421 F.3d 278, 285 (4th Cir. 2005), cert.

denied, 126 S. Ct. 1463 (2006).            The presentence report details

only that Hester was convicted of breaking into two businesses and

stealing various items.        Because this information is of the type

found in approved sources, it does not plainly appear that the

district court erred by relying on the presentence report.

            Further, it is readily ascertainable from the presentence

report that Hester was convicted of N.C. Gen. Stat. § 14-54, the

state statute proscribing breaking and entering buildings. Because

we   have   previously      determined   that   a   violation    of    §    14-54

constitutes a violent felony for ACCA purposes, see Thompson, 421

F.3d   at   284-85,   the    convictions    were    properly    used   as    ACCA

predicate offenses.      Therefore, we conclude Hester has failed to

establish that the district court’s reliance on the presentence

report constituted plain error.

            Hester also contends his sentence is unconstitutional

after Blakely v. Washington, 542 U.S. 296 (2004), because it was

enhanced based on prior convictions that were neither alleged in

the indictment nor found by a jury beyond a reasonable doubt.

Though Hester raised and preserved this issue in the district

court, his argument is foreclosed by controlling circuit precedent.

In United States v. Cheek, 415 F.3d 349, 352-54 (4th Cir.), cert.

denied, 126 S. Ct. 640 (2005), we held that prior convictions used

as a basis for enhancement under the ACCA need not be charged in

the indictment nor proven beyond a reasonable doubt.

                                    - 3 -
          Accordingly, we affirm Hester’s sentence.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -